983 So. 2d 885 (2008)
Kathy Mitchell Wife of/and Lawrence MITCHELL
v.
KENNER REGIONAL MEDICAL CENTER, Dr. Michael Brothers, Dr. Savid Kastl and Dr. Bahram Zamanian.
No. 2008-C-0555.
Supreme Court of Louisiana.
May 30, 2008.
In re Mitchell, Kathy et al.; Mitchell, Lawrence;Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. J, No. 560-749; to the Court of Appeal, Fifth Circuit, No. 07-CA-630.
Writ Granted. There are disputed issues of material fact, thus, summary judgment is inappropriate. Accordingly, the judgments of the lower courts are reversed. This matter is remanded to the district court for further proceedings.